UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COURTNEY JACKSON BUTTS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00080-F-1; 7:11-cv-00063-F)


Submitted:   January 26, 2012             Decided:   February 7, 2012


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Courtney Jackson Butts, III, Appellant Pro Se.       Jennifer P. May-
Parker,   Assistant  United  States   Attorney,       Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Courtney      Jackson      Butts,          III,   seeks         to     appeal      the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion and denying his Fed. R. Civ. P. 59(e)

motion to alter or amend the judgment.                             These orders are not

appealable      unless        a    circuit         justice         or     judge         issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability          will       not      issue          absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies        this      standard      by

demonstrating        that     reasonable           jurists      would         find       that    the

district      court’s      assessment      of       the    constitutional               claims    is

debatable     or     wrong.        Slack   v.       McDaniel,           529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion        states      a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed           the    record      and

conclude      that    Butts       has    not       made      the        requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3